 

oc Ss SN MD

10

12
13
14
15
16
17
18
19
20
21
2
23
24
25
26

27
28

McGREGOR W. SCOTT as ye
United States Attorney ¢ fs [ i

 

kc
g
a

 

GRANT B. RABENN : we ”
ROSS PEARSON | 4

Assistant United States Attorney OCT 15 2019

2500 Tulare Street, Suite 4401 CLERK, U.S. DISTRICT COURT
Fresno, CA 93721 EASTERN DISTAIGT OF CALIFORNIA
Telephone: (559) 497-4000 * RITE

Facsimile: (559) 497-4099

Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

 

 

UNITED STATES OF AMERICA, CASENO. %19CR'00217 L3O ! a .
Plaintiff, PLEA AGREEMENT :
Vv. DATE:
. | TIME:
CHRISTOPHER MICHAEL BARNES, COURT:
| Defendant.
1. INTRODUCTION

A. Scope of Agreement

The information in this case charges the defendant with a violation of 21 ULS.C. § 846
(conspiracy to manufacture, distribute, and possess with intent to distribute controlled substances). This
document contains the complete plea agreement between the United States Attorney’s Office for the
Eastern District of California (the “government”) and the defendant regarding this case. This plea
agreement is limited to the United States Attorney’s Office for the Eastern District of California and
cannot bind any other federal, state, or local prosecuting, administrative, or regulatory authorities.

. B. Court Nota Party -
The Court is not a party to this plea agreement. Sentencing is a matter solely within the

discretion of the Court, and the Court may take into consideration any and all facts and circumstances

PLEA AGREEMENT

 

Y

 

 

 
 

o- # ~—l oO

10
11
12
13
14
15

16

17
18

19

20
21
22
23
24
25
26
27
28

 

 

concerning the criminal activities of defendant, including activities that may not have been charged in
the information. The Court is under no obligation to accept any recommendations made by the
government, and the Court may in its discretion impose any sentence it deems appropriate up to and
including the statutory maximum stated in this plea agreement. |

| ‘If the Court should impose any sentence up to the maximum established by the statute, the —
defendant cannot, for that reason alone, withdraw his guilty plea, and he will remain bound to fulfill all
of the obligations under this plea agreement. The defendant understands that neither the prosecutor,
defense counsel, nor the Court can make a binding prediction or promise regarding the sentence he will

receive.
Il. | DEFENDANT’S OBLIGATIONS
A. Guilty Plea
_ The defendant will plead guilty to conspiracy to distribute a controlled substance in violation of
21 U.S.C. § 846. The defendant agrees that he is in fact guilty of these charges and that the facts set
forth in the Factual Basis For Plea attached hereto as Exhibit A are accurate.

The defendant agrees that this plea agreement will be filed with the Court and become a part of
the record of the case. The defendant understands and agrees that he will not be allowed to withdraw his
plea should the Court not follow the government’ s sentencing recommendations.

The defendant agrees that the statements made by him in signing this Agreement, including the
factual admissions set forth i in the factual basis, shall be admissible and useable against the defendant by |
the United States in any subsequent criminal or civil proceedings, even if the defendant fails to enter a
guilty plea pursuant to this Agreement. The defendant waives any rights under Rule 11(f) of the Federal

Rules of Criminal Procedure and Rule 410 of the Federal Rules of Evidence, to the extent that these

rules are inconsistent with this paragraph or with this Agreement generally. —

B. Sentencing Recommendation
The defendant and his counsel may recommend a sentence within the applicable guidelines

 

 

range, as determined by the Court. As set forth below, the defendant may argue for a downward

variance pursuant to Title 18, United States Code, Section 3553(a).
- ‘ ; . ¢

 

PLEA AGREEMENT

 

 

 

 

 

 

 

 

 

 

 
 

Oo Oo AN BH aA Fe WH NY

pow YN YN NN BREE OS HE EBS FS
a ee

 

OF Special Assessment

The defendant agrees to pay a special assessment of $100 at the time of sentencing by delivering

a check or money order payable to the United States District Court to the United States Probation Office

immediately before the sentencing hearing. The defendant understands that this plea agreement is

voidable at the option of the government if he fails to pay the assessment prior to that hearing. If the
defendant is unable to pay the special assessment at the time of sentencing, he agrees to earn the money

to pay the assessment, if necessary by participating in the Inmate Financial Responsibility Program.

D. Agreement to Cooperate

The defendant agrees to cooperate fully with the government and any other federal, state, or local
law enforcement agency, as directed by the government. As used in this plea agreement, “cooperation”
requires the defendant: (1) to respond truthfully and completely to all questions, whether in interviews,
in correspondence, telephone conversations, before a grand jury, or at any trial or other court
proceeding; (2) to attend all meetings, grand jury sessions, trials, and other proceedings at which the
defendant’s presence is requested by the government or compelled by subpoena or court order; (3) to
produce voluntarily any and all documents, records, or other tangible evidence requested by the
government, (4) not to participate in any criminal activity while cooperating with the government; and
(5) to disclose to the government the existence and status of all money, property, or assets, of any kind,

derived from or acquired as a result of, or used to facilitate the commission of, the defendant’s illegal

activities or the illegal activities of any conspirators.

E. Defendant’s Violation of Plea Agreement or Withdrawal of Plea
If the defendant, violates this plea agreement in any way, withdraws his plea, or tries to withdraw

his plea, this plea agreement is voidable at the option of the government. The government will no longer
be bound by its representations to the defendant concerning the limits on criminal prosecution and
sentencing as set forth herein. One way a defendant violates the plea agreement is to commit any crime
or provide any statement or testimony which proves to be knowingly false, misleading, or materially
incomplete. Any post-plea conduct by a defendant constituting obstruction of justice will also be a

violation of the agreement. The determination whether the defendant has violated the plea agreement

“a

PLEA AGREEMENT , .

 

 

 

 

 
 

bo

> WwW

wo wonnnm

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

shall be decided under a probable cause standard.

If the defendant violates the plea agreement, withdraws his plea, or tries to withdraw his plea, the
government shall have the right: (1) to prosecute the defendant on any of the counts to which he pleaded
guilty; (2) to reinstate any counts that may be dismissed pursuant to this plea agreement, and (3) to file

any new charges that would otherwise be barred by this plea agreement. The defendant shall thereafter
be subject to prosecution for any federal criminal violation of which the government has knowledge,
including perjury, false statements, and obstruction of justice. The decision to pursue any or all of these
options is solely in the discretion of the United States Attorney’s Office. ,

By signing this plea agreement, the defendant agrees to waive any objections, motions, and
defenses that the defendant might have to the government’s decision to exercise the options stated in the
previous paragraph. Any prosecutions that are not time-barred by the applicable statute of limitations as
of the date of this plea agreement may be. commenced in accordance with this paragraph,
notwithstanding the expiration of the statute of limitations between the signing of this plea agreement
and the commencement of any such prosecutions. The defendant agrees not to raise any objections
based on the passage of time with respect to such counts including, but not limited to, any statutes of
limitation or any objections based on the Speedy Trial Act or the Speedy Trial Clause of the Sixth
Amendment to any counts that were not time-barred as of the date of this plea agreement.

In addition: (1) all statements made by the defendant to the government or other designated law _
enforcement agents, or any testimony given by the defendant before a grand jury or other tribunal,
whether before or after this plea agreement, shall be admissible in evidence in any criminal, civil, or |
administrative proceedings hereafter brought against the defendant; and (2) the defendant shall assert no
claim under the United States Constitution, any statute, Rule 11(f) of the Federal Rules of Criminal
Procedure, Rule 410 of the Federal Rules of Evidence, or any other federal rule, that statements made by
the defendant before or after this plea agreement, or any leads derived therefrom, should be suppressed.
By signing this plea agreement, the defendant waives any and all rights in the foregoing respects.

F, Forfeiture | .

The defendant agrees to forfeit to the United States voluntarily and immediately all of his right

title and interest to any and all assets subject to forfeiture pursuant to 21 U.S.C. 853. The defendant

4

 

 

PLEA AGREEMENT

 

 

 

 

 

 

 

 

 
 

co VY A tal Bh WY WN

\o

10
11
12
13

14

15
16
17
18
19
20

21

22

23

24

25

26

27 |I.

28

 

 

-waives oral pronouncement of forfeiture at the time of sentencing, and any defenses or defects that may ,

pertain to the forfeiture. | /

Il. THE GOVERNMENT'S OBLIGATIONS

 

A. - Recommendations
1. _ Incarceration Range

The government will recommend that the defendant be sentenced to the low end of the
applicable guideline range for his offense, as determined by the Court. The government may recommend
whatever it deems appropriate as to all other aspects of sentencing. |
2. Acceptance of responsibility |

The government will recommend a two-level reduction (if the offense level is less than 16) or a_
three-level reduction (if the offenise level reaches 16) in the computation of defendant’s offense level if
he clearly demonstrates acceptance of responsibility for his conduct as defined in U.S.S.G. § 3E1.1.
This: includes the defendant meeting with and assisting the probation officer in ‘the pr eparation of the
pre-sentence report, being truthful and candid with the probation officer, and not otherwise engaging in
conduct that constitutes obstruction of justice within the meaning of U. S, S.G § 3C1.1, either in the
preparation of the pre-sentence report or during the sentencing proceeding.

B. Use of Information for Sentencing

The government is free to provide full and accurate information to the Court and the United
States Probation Office (“Probation”), including answering any inquiries made by the Court and/or
Probation, and rebutting any inaccurate statements or arguments by the defendant, his attorney,
Probation, or the Court. The defendant also understands and agrees that nothing in this Plea Agreement

bars the government from defending on appeal or collateral review any sentence that the Court may

va

impose. . |
TV. ELEMENTS OF THE OFFENSE
Ata trial, the government would have to prove beyond a reasonable doubt the following
elements of the offense(s) to which the defendant is pleading guilty:

As to Count One, conspiracy to distribute controlled substance, in violation of Title 21, United .

States Code, Section 846:

PLEA AGREEMENT

 

 

 

 

 

 
 

wn Be O&O ON

Oo co wna DN

10
11
12
13
14
15
16
17
18
19

20

21

22.

23
24
25
26
27
28

 

 

 

1. Beginning in or around March 2015, and continuing to in or around May 2017, there was |
an agreement between two or more persons to distribute a controlled substance, to wit: |
marijuana, a Schedule I controlled substance; and

2. The defendant became a member of the conspiracy knowing of at least one of its objects
and intending to help accomplish it. | |

The defendant fully understands the nature and elements of the crimes charged i in the information

to which he is pleading guilty, together with the possible defenses thereto, and has discussed them with

his attorney.
V. MAXIMUM SENTENCE
A. | Maximum penalty

The maximum sentence that the Court can impose is 20 years of incarceration, a fine of

 

$1,000,000, a mandatory term of 3 years supervised release and a special assessment of $100. In -
addition, the defendant may be ineligible for certain federal and/or state assistance and/or benefits,
pursuant to 21 U.S.C. § 862.

B. Violations of Supervised Release

The defendant understands that if he violates a condition of supervised release at any time during

the term of supervised release, the Court may revoke the term of supervised release and require the

defendant to serve a term of imprisonment for the period of supervision or two years, whichever is less.

VI. SENTENCING DETERMINATION
A. Statutory Authority

The defendant understands that the Court must consult the Federal Sentencing Guidelines and
must take them into account when determining a final sentence. The defendant understands that the
Court will determine a non-binding and advisory guideline sentencing range for this case pursuant to the
Sentencing Guidelines and must take them into account when determining a final sentence. The -
defendant further understands that the Court will consider whether there is a basis for departure from the
guideline sentencing range (either above or below the guideline sentencirig range) because there exists
an aggravating or mitigating circumstance of a kind, or to a degree, not adequately taken into

consideration by.the Sentencing Commission in formulating the Guidelines. The defendant further

PLEA AGREEMENT

 

 

 

 
 

Nw

Co oN DO nH SE WW

10
il
12
13
14
15
16
17
18

49
20:
21

22
23
24
25
26
27
28

 

 

understands that the Court, after consultation and consideration of the Sentencing Guidelines, must
impose a sentence that is reasonable i in light of the factors set forth i in 118 U.S.C. § 3553(a).

B. Guideline Calculations .

‘The government and the defendant agree that the following is their present best estimate of the
sentencing guidelines variables. These estimates shall not be binding on the Court, the Probation Office,
or the parties:

The government and the defendant agree that there is no material dispute as to the following
sentencing guidelines variables and therefore stipulate to the following:

| Base Offense Level: | +22 (§2D.1(c)(9)) (at least 80 kg of marijuana)

Specific Offense Characteristics: 42 (§2D.1(b)(7)) (mass-marketing)

Acceptance of Responsibility: 3 |

Total Adjusted, Offense Level: 21

The parties agree that they will not seek or argue in support of any other specific offense
characteristics, Chapter Three adjustments (other than the decrease for “Acceptance of Responsibility”),
or cross-references, except that the government may move for a departure or adjustment based on
defendant’ s post-plea obstruction of justice (§3C1.1). Both parties agree not to move for, or argue in
support of, any departure from the Sentencing Guidelines under United States v. Booker, 543 U.S. 220
(2005). .

The defendant also agrees that the application of the United States Sentencing Guidelines to his
case results in a reasonable sentence. The defendant is free to recommiend to the Court whatever —
sentence he believes is appropriate under 18 U.S.C. § 3553(a). The government is not obligated to
recommend any specific sentence.

Vil. WAIVERS

A. Waiver of Constitutional Rights
The defendant understands that by pleading guilty he is waiving the following constitutional

rights: (a) to plead not guilty and to persist in that plea if already made; (b) to be tried by a jury; (c) to.
be assisted at trial by an attorney, who would be appointed if necessary; (d) to pursue any affirmative

defenses, Fourth Amendment or Fifth Amendment claims, constitutional challenges to the statutes of

” 7
PLEA AGREEMENT

 

 

 

 
 

Oo Oo ND

10
Ul
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

we

 

 

 

 

conviction, and other pretrial motions that have been filed or could be filed; (e) to subpoena witnesses to .
testify on his behalf; (f) to confront and cross-examine witnesses against him; and (g) not to be
compelled to incriminate himself. | |

B. Waiver of Appeal and Collateral Attack

The defendant understands that the law gives the defendant a right to appeal his guilty plea,
conviction, and sentence. The defendant agrees as part of his plea/pleas, however, to give up the right to
appeal the guilty plea, conviction, and the sentence imposed in this case. The defendant understands
that this. waiver includes, but is.not limited to, any and all constitutional and/or legal challenges to the
defendant’s conviction and guilty plea, including arguments that the statutes to which defendant is
pleading guilty are unconstitutional, and any and all claims that the statement of facts attached to this
agreement is insufficient to support the defendant’s plea of guilty. The defendant specifically gives up
the right to appeal any order of restitution the-Court may impose. |

Notwithstanding the defendant’s waiver of appeal, the defendant will retain the right to appeal if _
one of the following circumstances occurs: (1) the sentence imposed by the District Court exceeds the
statutory maximum; and/or (2) the government appeals the sentence in the case. The defendant
understands tha t these circumstances occur infrequently and that in almost all cases this Agreement

constitutes a complete waiver of all appellate rights.
In addition, regardless of the sentence the defendant receives, the defendant also gives up any

right to bring a collateral attack, including a motion under 28 U.S.C. § 2255 or § 2241, challenging any

‘aspect of the guilty plea, conviction, or sentence, except for non-waivable claims.

Cc, Waiver of Attorneys’ Fees and Costs
The defendant agrees to waive all rights under the “Hyde Amendment,” Section 617, P.L. 105-

119 (Nov. 26, 1997), to recover attorneys’ fees or other litigation expenses in connection with the
investigation and prosecution of all charges in the above-captioned matter and of any related allegations -
(including without limitation any charges to be dismissed pursuant to this plea agreement and any
charges previously dismissed).

Vill. ENTIRE PLEA AGREEMENT

ee eS \

Other than this plea agreement, no agreement, understanding, promise, or condition between the

PLEA AGREEMENT

 

 

 

 

 
 

Ww

Oo fo NI KH WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

government and the defendant exists, nor will such agreement, understanding, promise, or condition
exist unless it is committed to writing and signed by the defendant, counsel for the defendant, and

counsel for the United States.

IX. APPROVALS AND SIGNATURES

A. Defense Counsel

 

I have read this plea agreement and have discussed it fully with my client. The plea agreement
accurately and completely sets forth the entirety of the agreement. I concur in my client’s decision to

plead guilty as set forth in this plea agreement. -

Dated: 4 A. F

  
    

“ Counsel for Defendant

B. - Defendant

 

I have read this-plea agreement and carefully reviewed every part of it with my attorney. I
understand it, and I voluntarily agree to it. Further, I have consulted with my attorney and fully
understand my rights with respect to the provisions of the Sentencing Guidelines that may apply to my
case. No other promises or inducements have been made to me, other than those contained in this plea
agreement. In addition, no one has threatened or forced me in any way to enter into this plea agreement.

Finally, I am satisfied with the representation of my attorngy in this case.

ome ISNA

 
   

 

\ICHRISTOPHER MICHAEL
WARNES
Defendant

 

PLEA AGREEMENT

 

 

 
 

vA SF Ww WN

oOo © ~ ON

10

lt

12
13
14
15
16
17
18
19
20

21
22

23
_ 24
25
26
27
28

 

Cc. Attorney for the United States . |

I accept and agree to this plea agreement on behalf of the government.
Dated: MCGREGOR W: SCOTT
United States Attorney

By:

 

“GRANT B.RABENN
Assistant United States Attorney

. 10
PLEA AGREEMENT

 

 

 

 

 
 

0 Oo YQ DA WNW FB W PO e&

: ee
myn pe RPRBRBBRESSEe WADE BDH ES

 

EXHIBIT “A”
Factual Basis for Plea

' The defendant agrees that the following facts accurately described his conduct, and that if this

matter proceeded to trial the United States would establish the following facts beyond. a reasonable
oubt:

Beginning no later than in or around March 2015, and continuing to on or about May 2017, in
the Counties of Fresno and Kern, within the State and Eastern District of California, and elsewhere,
including the County of Los Angeles, within the State and Central District of California, the defendant
knowingly conspired with others, known and unknown, through darkweb marketplaces, including
AlphaBay, to distribute marijuana, a Schedule I controlled-substance..

As part of this conspiracy, the defendant distributed or aided and abetted the distribution of at

least 80, but less than 100, kilograms of marijuana. —

 

 

 

4 ble

CHRISTOPHER MICHAEL BARNES
Defendant

PLEA AGREEMENT | A-l

 

 

 
